                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                   No. 5:17-CR-154-D

UNITED STATES OF AMERICA                      ORDER

      v.

JUMAANE REMERIUS PUGH



      The Court having considered Defendant Jumaane Remerius Pugh's motion

requesting leave to file his Membrandum in Support of Emergency Motion for

Compassionate Release under seal, and good cause having been shown, it is this

___L day of   t l/b C'~,1\   . 2021 HEREBY ORDERED that the motion is GRANTED.
The Clerk is directed to place the Memorandum in Support of Emergency

Motion for Compassionate Release under seal.




                                        United States District Judge




           Case 5:17-cr-00154-D Document 70 Filed 02/02/21 Page 1 of 1
